Citation Nr: 1202344	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-30 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether VA properly used the reported 2004 and 2005 income and medical expenses received on September 18, 2006, to adjust the Veteran's nonservice-connected pension, to include the appropriateness of the calculation of countable income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from June 1990 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge of the Board on his VA Form 9, which was scheduled for April 26, 2011.  However, the Veteran failed to appear for the scheduled hearing and has not requested a new one.  Thus, the Board finds that it has met its duty to provide the Veteran with an opportunity for a hearing, and it may proceed to adjudicate his appeal without prejudice to him.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In determining whether the RO appropriately used the income and medical expenses reported by the Veteran on September 18, 2006 in adjusting his pension payments for 2004 and 2005, the Board finds that the issue of whether the RO appropriately calculated the Veteran's countable income is inextricably intertwined with that determination.  As it stands, the Board at this point is unable to verify the countable income the RO identified for 2004 and 2005, and, therefore, remand is necessary for the RO to provide a more detailed accounting of how it determined the Veteran's countable income and his pension entitlement for 2004 and 2005.

The Board believes a brief history of what happened will be instructive in figuring out the Veteran's claim.  In an April 2003 rating decision, the RO granted the Veteran nonservice-connected pension at the special monthly rate for being housebound effective January 30, 2003.  At the time, the Veteran reported having no income except his VA pension (see May 2003 VA Form 21-0517-1 and October 2003 statement), and he was awarded a monthly entitlement of $1,374.00, starting on February 1, 2003, which is for the Veteran at the housebound rate with two dependents.  (See August 6, 2003 letter.)  Effective November 1, 2003, a dependent was added to the Veteran's award and his payment increased to $1,512.00.  (See January 12, 2006 letter.)  A cost of living adjustment effective December 1, 2003, increased his monthly pension payment to $1,544.00.  

In May 2005, the RO received a claim for apportionment from the mother of one of the Veteran's children.  A statement dated May 30, 2005, and purportedly from the Veteran, states that he was currently employed at Verion Temp Services making $9.00 per hour working 40 hours a week.  In response to this information, the RO sent the Veteran a letter dated July 21, 2005, telling him that it had received information that shows he is currently employed and requesting him to provide evidence that shows his period(s) of employment and his earnings for the same period(s).  He was advised that, if this evidence is not received, action would be taken to terminate his benefits effective February 1, 2003, the day VA started paying him pension benefits.  On September 14, 2005, VA sent two letters to the Veteran regarding his pension benefits.  The first letter notified the Veteran that it had received information showing he was currently employed by Verion Temporary Services starting November 24, 2004, and earning $8.40 an hour.  He was advised that VA needed evidence that shows his period(s) of employment and earnings for the same period(s) and that it was proposed to terminate his entitlement to benefits effective December 1, 2004.  The second letter advised him that his pension payments were suspended effective August 1, 2005 until his income and employment issues are resolved.

Thereafter, in September 2005, the Veteran submitted multiple statements about this issue but did not submit any detailed information or evidence regarding his employment and earnings as requested.  Instead, he submitted statements in which he claims that the statement dated on May 30, 2005, is not from him but was produced by his ex-wife.  He states that the handwriting is not his style and that the signature is not genuinely his own.  After review of that letter and comparing it to other handwritten statements received from the Veteran, the Board agrees.  However, that does not negate the other evidence of employment VA had obtained and the Veteran did not submit any verification of his employment and earnings for the period of February 2003 to that time.  He did, however, submit a letter from the Office of the Attorney General, State of Texas, Child Support Division, in which it states that "the Verion Staffing states that you haven't worked for them since 012005" and also that last correspondence pertaining to social security was dated in 2003.  Thus the Veteran was requested to provide his current status of his employment and social security claim.  The Veteran also submitted a statement dated September 19, 2005, in which he states his monthly income source is only his nonservice-connected disability (housebound) VA benefit.  This letter, however, is not sufficient to overcome the other evidence of employment and earnings that the VA had.  Although it may have been true at the time in September 2005 that the Veteran's only income was his VA pension, the problem was that there was evidence of prior employment and earnings that he needed to address and had not done so.

By letter dated July 10, 2006, therefore, the Veteran was notified that VA was terminating his benefits effective February 1, 2003, because it had failed to receive a response to its request for evidence showing his period(s) of employment and earnings from January 28, 2003, as requested in the July 21, 2005 letter.  He was advised that this adjustment had resulted in an overpayment of benefits paid to him, and he would be notified shortly of the exact amount of the overpayment and given repayment information.  He was further advised that he may reapply for pension when his income drops or his medical expenses he pays increases.  If he reapplies, he was advised to complete and return the VA Form 21-0517-1, "Improved Pension Eligibility Verification Report (Veteran With Children)" and VA Form 21-8416, "Medical Expense Report," for the follow periods:  January 28, 2004 to December 31, 2003; January 1, 2004 to January 31, 2004; February 1, 2004 to December 31, 2004; January 1, 2005 to December 31, 2005; and January 1, 2006 to Present.

On September 18, 2006, the Veteran submitted four VA Form 21-0517-1.  One VA Form 21-0517-1 shows the Veteran reported having zero income from all sources but it is undated as to what period of income this is for.  As the other VA Form 21-0517-1's indicate they are for 2004, 2005 and 2006, the Board can only conclude that this one is for 2003.  

On the second VA Form 21-0517-1, the Veteran reported having the following income for 2004:  $1,874.00 from October, 1, 2004 through December, 31, 2004; and $753.00 from November 4, 2004 through December 1, 2004; for a total income of $2,600.  He reported no other sources of income.  In support, he submitted a computerized printout of his W-2s for the tax year 2004, of which there was three.  The Board notes that the total income for all three W-2s is reported as $1,874, which includes one showing gross income of $753.  

On the third VA Form 21-0517-1, the Veteran reported having the following income in 2005:  wages from employment in the amounts of $60 from February 1, 2005 through, February 2, 2005, and $1,034 from November 1, 2005 through December 31, 2005; and VA monthly education benefits of $1,360 from December 2004 through December 2005.  He reported no other sources of income.  The Veteran did not provide any evidence to support these income figures.  

Finally, on the fourth VA Form 21-0517-1, the Veteran reported having the following income to date in 2006:  gross wages from employment in the amounts of $1,594.50 from June through July 2006 and $502.49 from August through September 2006; and VA education benefits of $3,180 from January 18, 2006 through May 2006 (which appears to be a lump sum).  In support of the wages reported, the Veteran submitted two pay statements that show earnings to date equal the amounts reported on the VA Form 21-0517-1.

By letter dated August 15, 2007, the RO reinstated that Veteran's pension benefits but only as to 2004 and 2005.  First off, the Board notes that there is no mention of 2003 even though the Veteran's benefits were terminated effective February 1, 2003.  It is unclear to the Board whether the RO readjudicated the Veteran's pension benefits for the period of February 1, 2003 through December 31, 2003.  If not, such should be accomplished on remand.

As for 2004 and 2005, using the income information provided by the Veteran on September 18, 2006, the RO reinstated the Veteran's pension benefits effective January 1, 2004, through August 30, 2005.  The RO notified the Veteran that the pension payments reinstated were used to clear the Veteran's overpayment.  In calculating the Veteran's new monthly pension benefits, the RO indicated it used the following income and expenses:

(1)  From January 1, 2004 through October 31, 2004:  $0 income from all sources.
(2) From November 1, 2004 through November 30, 2004:  $2,600 annual earnings and $0 income from all other sources.
(3) From December 1, 2004 through February 28, 2005:  $2,660 annual earnings; $2,600 annual income from other sources; and $0 from social security and retirement.
(4) From January, 2005 through May 31, 2005:  $2,660 annual earnings and $0 income from all other sources.
(5) From June 1, 2005 through July 31, 2005:  $2,660 annual earnings; $2,660 annual other sources; and $0 from social security and retirement.
(6) From August 1, 2005 through August 31, 2005:  $2,660 annual earnings; $2,660 annual other sources; and $0 from social security and retirement.

The Board further notes that, in 2005, concurrently with all the issues relating to the Veteran's employment and earnings, a decision was made by VA to grant the Veteran an extension of the time to use his education benefits under the Montgomery GI Bill (MGIB) based upon his inability to pursue training due to disability.  He was awarded an additional 30 months and 1 day of education benefits.  A payment history in the file shows that the Veteran received two lump sum payments on October 24, 2005, in the amount of $7,934.83 and $4,011.00.  Subsequently, he received additionally monthly benefits in 2005 of $1,367.33 in November and December.  He continued to receive monthly benefits through June 2006 when it appears his benefits ran out.

In reviewing the amounts of annual earnings, the Board understands that for 2004 the RO used the actual amount the Veteran reported on his VA Form 21-0517-1, in other words $2,600.  The Board notes, however, as indicated above, that the supporting documentation submitted by the Veteran (a printout of his W-2s) raises the question of whether he double counted income of $753.00.  On remand, this question should be resolved.

The Board also believes it understands where the annual earnings of $2,660 starting December 1, 2004 was derived from.  The Board believes it is the $2,600 from 2004 plus the $60 of income reported by the Veteran incurred in February 2005.  38 C.F.R. § 3.321(f), dealing with deferred determinations, states that, when an individual is unable to predict with certainty the amount of countable annual income, the annual rate of improved pension shall be reduced by the greatest amount of anticipated countable income until the end of the 12-month annualization period, when total income received during that period will be determined and adjustments in pension payable made accordingly.  

It would appear that the RO relied upon this regulation in estimating the Veteran's countable income starting December 1, 2004 and through August 31, 2005.  What the Board does not understand is why it estimated the Veteran's countable income when it was given his actual income.  Furthermore, the Board does not understand why the $60 of income was applied back to December 1, 2004, when it was not incurred until February 2005.  

Finally, the Board does not understand what the Annual Other Income amounts represent or from where they were derived.  Given the Veteran's report of receiving VA education benefits, the Board could assume that the Annual Other Income represents that income, but there are other factors discounting that assumption.  First, the Annual Other Income is first counted in the period of December 1, 2004 through February 28, 2005 and again for the period starting June 1, 2005 (but not the period of March 1, 2005 through May 31, 2005) when the Veteran had not yet been awarded VA education benefits.  Second, the amount used directly echoes the amount of annual earned income used rather than any actual benefit received (either as reported by the Veteran or shown by VA's own payment history).  As this income would not be irregular, the Board does not understand why any estimate would be used to calculate this income.  Finally, the Board notes that there is no accounting for the two lump sum payments received in October 2005.  Thus, on remand, the RO must advise the Board of what the amounts used as Annual Other Income represent and from where the numbers are derived, and, if necessary, recalculate on the basis of actual or annualization as necessary.

Furthermore, the Board notes that there is an indication in the claims file that the Veteran had filed a claim for Social Security disability benefits (see letter from the Office of the Attorney General, State of Texas, Child Support Division submitted by the Veteran in September 2005); however, it does not appear that any effort was made to confirm whether the Veteran is in receipt of any such benefits.  On remand, such efforts should be undertaken.

Finally, the Board notes that there are two other VA folders relating to the Veteran that might help in assisting in understanding what happened and how the Veteran's pension for 2003 through 2005 was applied.  Those would be the Veteran's education folder that is with the RO in Muskogee, Oklahoma, which would show the processing of the Veteran's claim for an extension of his delimiting date for MGIB benefits; and the Veteran's file at the Debt Management Center in St. Paul, Minnesota, relating to the overpayment created in July 2006 resulting from the termination of the Veteran's pension benefits effective February 1, 2003.  On remand, those files (or copies thereof) should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be undertaken to determine whether the Veteran was in receipt of disability benefits from the Social Security Administration for 2003 through 2005 and, if so, appropriate documentation should be associated with the claims file.

2.  Associate with the claims file the Veteran's education file (or a copy thereof) that is located at the RO in Muskogee, Oklahoma.
3.  Associate with the claims file the Veteran's overpayment file (or a copy thereof) that is located at the Debt Management Center in St. Paul, Minnesota.

4.  After any files and/or evidence has been associated with the claims file, the RO should review the calculation of countable income given the concerns set forth by the Board above in the body of this Remand.  If there are any facts or figures that need clarification or supporting documentation by the Veteran, he should be contacted and requested to provide what is needed.  In a detailed summary, the RO must provide a clear explanation for all figures used so that the Board is able to understand where it derived the amounts used in calculating the Veteran's countable income for 2004 and 2005 and why such amounts were used citing to appropriate authority where applicable.  

5.  If the RO has not already done so, it should calculate the Veteran's pension benefits for the period of February 1, 2003, through December 31, 2003, and provide the Veteran with appropriate notice.

6.  If the above actions do not resolve the Veteran's appeal, a Supplemental Statement of the Case should be issued to the him and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

